     Case 2:20-cv-00995-MHT-SRW Document 21 Filed 04/12/21 Page 1 of 5




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


S.P., a minor, and A.F., a           )
minor, who sue by and                )
through their parents,               )
legal representatives and            )
next friends Andrew Finley           )
and Chantel Latreece                 )
Presley, his wife; et al.,           )
                                     )
       Plaintiffs,                   )
                                     )        CIVIL ACTION NO.
       v.                            )          2:20cv995-MHT
                                     )               (WO)
ERIN THOMPSON SPINKS; and            )
STATE FARM AUTOMOBILE                )
INSURANCE COMPANY,                   )
                                     )
       Defendants.                   )

                          OPINION AND ORDER

      The    allegations       of    plaintiffs’       complaint         are

insufficient            to          invoke         this           court's

diversity-of-citizenship jurisdiction.                The allegations

must show that the citizenship of each plaintiff is

different     from    that    of    each    defendant.       28    U.S.C.

§ 1332.

      Plaintiffs' complaint fails to meet this standard

in    two    ways.        First,      the    complaint      gives        the
     Case 2:20-cv-00995-MHT-SRW Document 21 Filed 04/12/21 Page 2 of 5




"residence"          rather     than    the   "citizenship"          of     all

plaintiffs and of defendant Erin Thompson Spinks. An

allegation that a party is a "resident" of a State is

not sufficient to establish that a party is a "citizen"

of that State.            See Travaglio v. Am. Exp. Co., 735 F.3d

1266, 1269 (11th Cir. 2013) (“Residence alone is not

enough.”) (citing Denny v. Pironi, 141 U.S. 121, 123

(1891); Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir.       1994)   (“Citizenship,       not   residence,      is    the     key

fact that must be alleged in the complaint to establish

diversity for a natural person.”)).                      “Citizenship is

equivalent         to    ‘domicile’     for   purposes      of     diversity

jurisdiction. ... And domicile requires both residence

in     a     state       and   ‘an     intention    to      remain        there

indefinitely....’”             Travaglio,     735    F.3d     1266,       1269

(quoting McCormick v. Aderholt, 293 F.3d 1254, 1257,

1258 (11th Cir. 2002)) (internal citation omitted).

       Second,       plaintiffs’       complaint    fails    to     properly

allege       the        citizenship     of    defendant      State         Farm


                                        2
     Case 2:20-cv-00995-MHT-SRW Document 21 Filed 04/12/21 Page 3 of 5




Automobile Insurance Company.                   Plaintiffs plead that

State Farm is a “foreign corporation with its principle

[sic.]    place    of     business        in   Bloomington,       Illinois.”

Complaint     (Doc.     1)    at     2.        In   the    answer    to   the

complaint, State Farm avers that it is a mutual company

rather than a foreign corporation.                      See Answer (Doc.

14) at 2.      “Whether [State Farm] should be considered a

corporation for diversity purposes depend[s] on state

law.”     Mut. Serv. Cas. Ins. Co. v. Country Life Ins.

Co., 859 F.2d 548, 550 (7th Cir. 1988).                             See also

Barnett v. Norfolk & Dedham Mut. Fire Ins. Co., 773 F.

Supp.     1529,    1531      (N.D.    Ga.      1991)      (Forrester,     J.)

(“[M]utual     insurance        companies       that      are   incorporated

under state law are treated as corporations under 28

U.S.C. § 1332.”).            As the complaint does not provide

the State or States where State Farm is incorporated,

it   is    unclear      which      State’s      law     should    apply    to

determine     whether     State      Farm      is   a   corporation     under

State law.


                                      3
     Case 2:20-cv-00995-MHT-SRW Document 21 Filed 04/12/21 Page 4 of 5




       If State Farm is a corporation, then the complaint

must    allege      the     citizenship         of    both      every      State      of

incorporation         and        where        the     corporation          has     its

principal place of business.                        28 U.S.C. § 1332(c)(1).

If   the    entity     is    a    partnership,            the    complaint        must

indicate the citizenship of the individual partners,

both     general      and     limited.              See    Carden        v.    Arkoma

Associates, 494 U.S. 185 (1990).                          If the entity is an

unincorporated association, the complaint must indicate

the citizenship of each and every one of its members.

See Xaros v. U.S. Fidelity and Guar. Co., 820 F.2d

1176,      1181    (11th     Cir.      1987).         If    the      entity      is    a

limited liability company, the complaint must allege

“[t]he      citizenships          of    all     members         of   the      limited

liability         company.”            Rolling       Greens       MHP,     L.P.       v.

Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th

Cir.    2004).      (And     if   the     entity       consists       of      several

entities, the complaint must reflect the citizenship,




                                          4
   Case 2:20-cv-00995-MHT-SRW Document 21 Filed 04/12/21 Page 5 of 5




or citizenships, of each and every entity based on the

nature of that entity.)

                                 ***

    It is therefore the ORDER, JUDGMENT, and DECREE of

the court that plaintiffs have until April 19, 2021, to

amend    the      complaint        to      allege       jurisdiction

sufficiently; otherwise this lawsuit shall be dismissed

without prejudice.

    DONE, this the 12th day of April, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  5
